                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                            BATESVILLE DIVISION

DEANNA C. POULETTE                                                                       PLAINTIFF

V.                                 NO. 1:19CV00039 BSM/PSH

ANDREW SAUL, COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION1                                                        DEFENDANT


                             RECOMMENDED DISPOSITION

        The following Recommended Disposition (“Recommendation”) has been sent

to United States District Judge Brian S. Miller. You may file written objections to

all or part of this Recommendation. If you do so, those objections must: (1)

specifically explain the factual and/or legal basis for your objections; and (2) be

received by the Clerk of this Court within fourteen (14) days of this

Recommendation. By not objecting, you may waive the right to appeal questions of

fact.

I. Introduction:

        Plaintiff, Deanna C. Poulette, applied for supplemental security income

benefits on June 21, 2016, alleging a disability onset date of June 1, 2014.2 (Tr. at



1
 On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the Social Security
Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted as the Defendant.
2
  For supplemental security income benefits, the relevant time-period begins on the date of application.
(Tr. at 47).
47). The application was denied initially and upon reconsideration Id. After

conducting a hearing, the Administrative Law Judge (“ALJ”) denied Ms. Poulette’s

claim. (Tr. at 62). The Appeals Council denied her request for review. (Tr. at 1). The

ALJ=s decision now stands as the final decision of the Commissioner, and Ms.

Poulette has requested judicial review. For the reasons stated below, the Court

should affirm the decision of the Commissioner.

II. The Commissioner=s Decision:

      The ALJ found that Ms. Poulette had not engaged in substantial gainful

activity since the application date of June 21, 2016. (Tr. at 50). At Step Two of the

sequential five-step analysis, the ALJ found that Ms. Poulette had the following

severe impairments: degenerative disc disease of the lumbar and cervical spine with

radiculopathy, chronic pain, peripheral neuropathy, paresthesia, carpal tunnel

syndrome, migraines, obesity, and mental disorders variously diagnosed as PTSD,

major depressive disorder, and anxiety. Id.

      The ALJ found that Ms. Poulette’s impairment did not meet or equal a listed

impairment. (Tr. at 52). Before proceeding to Step Four, the ALJ determined that

Ms. Poulette had the residual functional capacity (“RFC”) to perform work at the

sedentary level, with limitations. (Tr. at 54). She could occasionally climb stairs and

ramps, but never climb ladders or scaffolds; she could occasionally stoop, but never

kneel, crouch, or crawl; she could frequently push and pull with arms and reach in
all directions, except she can occasionally reach overhead; she could occasionally

push and pull with her legs; she could frequently perform handling/gross and

fingering/fine manipulation; she could never lift overhead; she must avoid

concentrated exposure to extreme cold, level 5 noise, and vibrations; she must avoid

all hazards of heights and machinery; she would need a cane to ambulate to the

worksite only; she can understand, remember and carry out simple instructions and

repetitive tasks, and is restricted to SVP2 work and below; she could respond

appropriately to supervisors and coworkers in a task oriented setting where contact

with others, including the public, is infrequent; she can adapt to routine, simple work

changes; and, she can perform work at a normal pace of an average worker, however,

with no production line work or other work if hourly quotas are required. (Tr. at 54-

55).

       The ALJ next found that Ms. Poulette was unable to perform any of her past

relevant work. (Tr. at 60). The ALJ relied on the testimony of a Vocational Expert

("VE") to find that, considering Ms. Poulette's age, education, work experience and

RFC, jobs existed in significant numbers in the national economy that she could

perform. (Tr. at 60-61). Therefore, the ALJ found that Ms. Poulette was not disabled.

Id.




                                          3
III.   Discussion:

       A.   Standard of Review

       The Court’s function on review is to determine whether the Commissioner’s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. § 405(g). While “substantial evidence” is that which a reasonable

mind might accept as adequate to support a conclusion, “substantial evidence on the

record as a whole” requires a court to engage in a more scrutinizing analysis:

        “[O]ur review is more than an examination of the record for the
        existence of substantial evidence in support of the Commissioner’s
        decision; we also take into account whatever in the record fairly
        detracts from that decision.” Reversal is not warranted, however,
        “merely because substantial evidence would have supported an
        opposite decision.”

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

       It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d at 477. The Court has reviewed the entire record, including the briefs, the

ALJ’s decision, and the transcript of the hearing.


                                          4
      B.   Ms. Poulette=s Arguments on Appeal

      Ms. Poulette contends that substantial evidence does not support the ALJ=s

decision to deny benefits. She argues that the RFC did not fully incorporate her

limitations and that the ALJ did not consider all of her impairments in combination.

After reviewing the record as a whole, the Court concludes that the ALJ did not err

in denying benefits.

      Ms. Poulette suffered from back and neck pain with radiculopathy and

neuropathy. After a cervical fusion in 2015, she felt an improvement in symptoms.

(Tr. at 37). At a consultative examination in 2015, she had only mild difficulty in

heel-toe walking and tandem walking, and she was able to stand on one foot

bilaterally. (Tr. at 618). The consultative examiner found that she could sit for six

hours in an eight-hour day and stand or walk for three hours likewise. Id.

      Ms. Poulette said that oxycodone and hydrocodone helped with her pain, and

she experienced 100% improvement with trigger point injections. (Tr. at 511, 636).

Moreover, objective testing for her cervical spine showed only mild-to-moderate

conditions; a c-spine myelogram showed no instability in February 2017. (Tr. at

887). Her doctor noted that her pain responded adequately to conservative treatment.

(Tr. at 674). Lumbar objective tests also showed mild-to-moderate conditions, and a

February 2016 lumbar MRI showed no progression of degeneration. (Tr. at 674,

                                         5
723). She had an improved ability to bend, stand, and walk, and she said in

September 2016 that she could play with her dog, watch TV, and do crafts. (Tr. at

636, 838-839). While Ms. Poulette said at the hearing that her condition had

worsened to the point that she could hardly do any activities of daily living, her mild

conditions and response to treatment do not bear out those statements. Finally, she

did not require a TENS unit, attend physical therapy, or pursue other, more

aggressive, treatment. No doctor placed any functional restrictions on her.

      Ms. Poulette also complained of headaches, but she said that they improved

after her neck surgery and neurological work-ups, and CT scans of her head were

unremarkable. (Tr. at 57).

      While Ms. Poulette alleged disability based on mental impairments, she did

not seek regular psychiatric care. She did have a three-day impatient psychiatric

hospitalization in August 2018, but her anxiety and mood had improved by her

discharge date. (Tr. at 93). Moreover, her mood, affect, and speech were routinely

normal. (Tr. at 615-617, 638, 648, 782). The psychological examiner did not find

any gross mental functional deficits. (Tr. at 837). She was conversant at the hearing.

      The claimant has the burden of proving that an impairment is severe, which

by definition significantly limits one or more basic work activities. Gonzales v.

Barnhart, 456 F.3d 890, 894 (8th Cir. 2006). A diagnosis alone does not infer

                                          6
disability; there must be a functional loss establishing the inability to engage in

substantial gainful activity. See Trenary v. Bowen, 898 F.2d 1361, 1364 (8th Cir.

1990). The ALJ considered all of the impairments listed above and discussed them

in his opinion. He also considered Ms. Poulette’s obesity, and noted that she had

been instructed to lose weight: at the time of the hearing she was not trying to lose

weight. (Tr. at 57, 179). See Guilliams v. Barnhart, 393 F.3d 798, 802 (8th Cir.2005)

(failure to follow a recommended course of treatment weighs against a claimant's

credibility). The ALJ based his decision on all of the evidence related to Ms.

Poulette’s multiple impairments. See Hajek v. Shalala, 30 F.3d 89, 92 (8th Cir.

1994)(ALJ properly considered the combined effects of impairments when the ALJ

noted that the evidence as a whole did not show claimant’s symptoms would

preclude all work).

      Because Ms. Poulette did show that she was limited by back and neck pain,

the ALJ limited her to sedentary work with quite a few postural limitations. Her

positive response to medications, the lack of physician-imposed restrictions, and the

mild-to-moderate objective test results supported this RFC. An ALJ is only required

to include in the RFC limitations that are credibly evidenced in the record. Wildman

v. Astrue, 596 F.3d 959, 969 (8th Cir. 2010); McGeorge v. Barnhart, 321 F.3d 766,

769 (8th Cir. 2003). The RFC properly captured Ms. Poulette’s limitations.

                                         7
VI.   Conclusion:

      There is substantial evidence to support the Commissioner=s decision that Ms.

Poulette was not disabled. The ALJ properly considered all impairments, and the

RFC incorporated all of Ms. Poulette’s limitations. The decision, therefore, should

be affirmed. The case should be dismissed, with prejudice.

      IT IS SO ORDERED this 9th day of March, 2020.



                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE




                                        8
